Exhibit 10.1 W911NF-09-C-0135 Page 2 of 16 Section B - Supplies or Services and Prices ITEM NO 0001 SUPPLIES/SERVICES UNIT Dollars, U.S. AMOUNT $1,749,965.00 CONTRACT AWARD (COST) "Developing Sensitive and Selective Nanosensors: A Single Molecule - Multiple Excitation Source Approach" FOB: Destination PURCHASE REQUEST NUMBER: 55328CH09192 ACRN AA CIN: 55328CH091920001 ESTIMATED COST $1,749,965.00 $1,749,965.00 These funds are made available from Fiscal Year 2008 Defense Basic Research Appropriations and are subject to the reimbursement limit of indirect costs set forth in Section 8115 of the Department of Defense Appropriations Act, 2008 (P.L. 110-116). B.1 The type of contract is Cost Reimbursement. B.2 This contract is fully funded pursuant to the Limitation of Cost clause, FAR 52.232-20. W911NF-09-C-0135 Page 3 of 16 Section C - Descriptions and Specifications C.1 The Contractor shall furnish all necessary personnel, materials, facilities, and other services as may be required to perform CLIN 0001 in accordance with details in the Contractor's proposal and modifications thereto, if any, described below. The below titled proposal is incorporated herein by reference and is on file at the U.S. Army Research Office (ARO). Proposal
